Title: To George Washington from Andrew Lewis, 15 February 1779
From: Lewis, Andrew
To: Washington, George

Dear General
Richfield Botetourt County [Va.]Februy 15th 1779

Your Excellencys Favour of the 15th of October came to my Hand the 20th of December. I should have done myself the Honour of writing you before this Time, had I been favoured with a Conveyance, and even now the Prospect of this reaching you is not so good as I could wish—The several Matters you was pleased to mention to me respecting the Situation and Circumstances of your Army, & that of the Enemy, were very obliging and truly satisfactory—The prudent Measures you have on all Occasions strictly adhered to since your favouring your Country in accepting of the Command of their Forces, has no Doubt convinced our invetorate Enemies, that they have Nothing to hope for in the Prosecution of their cruel and oppressive Plan, evidently calculated for the spilling the Blood of Part of us, and subjugating the Remainder to a State of Slavery.
I think with you Sir, that if the Enemy do not withdraw their Forces this ensuing Spring, they mean (by a Continuance of their straing Delusions) to reinforce & make another vigorous Push, I wish they may not change their Ground & employ their greatest Force to the Southward, where they may expect more Friends, & particularly have it in their Power to supply the Indians and stimulate them to Acts of Barbarity & at the same Time be as far from you & your Army as possible. This you will say, will not be acting like the much boasted Power of G. Britain, or thereby conquer America, this I will grant, but they would greatly injure us and thereby hope to succeed the better in their Scheme of negotiating—The Consequences of the much to be dreaded Evils you mention, that of Extortion, Monopolizing &c. &c. have been foreseen & much lamented by all Freinds to the Country, but every attempt that has been made as a Remedy has proved ineffectual—A Dollar at this Time will scarcely pass for six Pence in Exchange for any necessary either in the Articles of Cloathing or Provisions, & in many Particulars it can not be said that it would pass for three Pence—To support an Army under those Circumstances—And yet it must be done, tho the best Estates must sink under it whilst a Set of rapacious Harpies will be wantonly wallowing in the Spoils of their Country. To have a Knowledge of the enormous Sums expended from Time to Time in the western Department without any good Purpose answered, and at the same Time to be certified of the abuse of Trust, miss Conduct, and Neglect would put to the Test the most pacific Disposition, this I beleive I hinted to you when I did myself the Honr of writing you from Fort Pitt, what has happened since with what is done for an Expence almost boundless & the Consequences that may be expected therefrom, you will doubtless have from General McIntosh, who favoured me with a Letter on his Return to Fort Pitt—His Disappointments & Difficulties, with what Knowledge he has gathered on his Expedition, have convinced him, that to conduct an Army, under the various Circumstances, to answer the wished for End, would be an arduous Task for the most skilled, & best acquainted with that Country—I know Nothing of the Measures Congress have a Design to persue this year in that Quarter, they ought to be vigorous & effectual, otherwise this back Country will be overrun with Savages—Doubtless you have seen the Proceedings of the Treaty held at Fort Pitt last Septr, how far Congress approves of, on what they intend to do in Consequence thereof I know not, however that may be, I was (considering the small Prospect we had) glad to have it in our Power to do so much, for the Delawares were on the very Point of being compeled to join the other Tribes against us, a few Days more would have snatched them from our Interest. I am convinced that a Prosecution of judicious Measures, in support of the Stipulations entered into may be worked into a lasting Good; a contrary Conduct will have a very contrary & unhappy Effect.
With Reguard to what you ask respecting Lands, no Patents have been granted for any by the Proclamation of 63 but one which Doctor Connelly obtained by Favour of Lord Dunmore, tho there seems no Doubt of our obtaining such Rights, as soon as the Land Office be opened, which is expected next Meeting of the Assembly⟨.⟩ The burning Spring is surveyed in your & my Names & shall put the Plot in the Office, when opened, with some others I have in Readiness—It will for the Quantity make a good stock Place as a great Proportion may be turned into Meadow.
The Ground off the River, from the Mouth of Cole River up and particularly about the burning Spring is very high, uneven & barren so much so, that no Settlements can be made off the low Grounds of the River.
I shall esteem it an honour as well as great Satisfaction to receive a Line from you as often as you have Leizure to think of your Excellencys Most obedeant and Very Humble Servant
Andw Lewis
